PER CURIAM.
We relinquished jurisdiction to the trial court for a reconstruction of the record. The trial court has certified that such reconstruction cannot be accomplished. We find merit in appellant’s argument that without a complete transcript of the trial proceedings, or an adequate reconstruction, appellate review would be futile.
Therefore, we reverse and remand this case for a new trial. See Yancey v. State, 267 So.2d 836 (Fla. 4th DCA 1972); Felton v. State, 523 So.2d 775 (Pla. 3d DCA 1988).
REVERSED and REMANDED.
ANSTEAD, LETTS and DELL, JJ., concur.